Order entered October 27, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00889-CV

       THE SHOPS AT LEGACY (INLAND) LIMITED PARTNERSHIP, Appellant

                                                V.

      FINE AUTOGRAPHS & MEMORABILIA RETAIL STORES, INC., Appellee

                       On Appeal from the 366th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 366-02102-2010

                                              ORDER
       We GRANT appellee’s October 15, 2014 motion to transfer record and ORDER the

clerk’s record and reporter’s record filed in appellate cause number 05-12-00864-CV, styled

“The Shops at Legacy (Inland) Limited Partnership v. Fine Autographs & Memorabilia Retail

Stores Inc.,” transferred into this appeal.


                                                       /s/   ADA BROWN
                                                             JUSTICE